Citation Nr: 1037711	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  05-17 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left leg disability 
to include residuals of a fracture and degenerative joint disease 
of the left knee.

2. Entitlement to service connection for a left leg disability to 
include residuals of a fracture and degenerative joint disease of 
the left knee

3. Entitlement to an increased evaluation for diabetes mellitus 
greater than 20 percent. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from January 1966 to June 1972. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona 
which declined to reopen the claim for service connection for 
degenerative joint disease of the left knee, finding that new and 
material evidence had not been submitted, and continued the 20 
percent evaluation for diabetes mellitus.  

Irrespective of the RO's action, the Board must decide whether 
the appellant has submitted new and material evidence to reopen 
the claim of service connection for left leg disability to 
include residuals of a fracture and left knee disability.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue has been recharacterized to comport with the Veteran's 
contentions and the evidence of record.  The Veteran has 
consistently reported that he broke his left leg in service and 
that his current left knee condition is a result of that broken 
leg.  Residuals of a left leg fracture and degenerative joint 
disease of the left knee are inextricably intertwined; therefore 
the entire left leg disability will be adjudicated. 

The Veteran contends that he is entitled to an increased 
evaluation for his diabetes mellitus because it caused his gum 
disease and hypertension.  These disabilities were separately 
adjudicated in a May 2010 rating decision and are not on appeal. 

The issue of service connection for left leg disability to 
include residuals of a fracture and degenerative joint disease of 
the left knee is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied service 
connection for a broken leg and degenerative joint disease of the 
left knee.  The Veteran did not timely appeal the decision and it 
is now final.

2.  Evidence received since the April 2002 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a left leg disability, to 
include residuals of a fracture and degenerative joint disease of 
the left knee, and raises a reasonable possibility of 
substantiating the claim. 

3. The Veteran's service connected diabetes mellitus, type II, is 
manifested by the required use of insulin and a restricted diet. 


CONCLUSIONS OF LAW

1. Evidence received since the RO's April 2002 rating decision is 
new and material and the criteria to reopen the previously denied 
claim for entitlement to service connection for left leg 
disability, to include residuals of a fracture and left knee 
disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).

2. The criteria for an increased evaluation greater than 20 
percent for the Veteran's diabetes mellitus type II, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance as 
to the issue of new and material evidence is not required, and 
deciding the appeal at this time is not prejudicial to the 
Veteran.

The RO denied service connection for degenerative joint disease 
of the left knee and broken leg on April 3, 2002 finding that 
there was no evidence of a nexus between the Veteran's condition 
and service.  The Veteran was notified of this decision on April 
9, 2002.  The Veteran did not appeal this decision within one 
year and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.160(d) (2009). 

The Veteran filed a claim for service connection for left knee 
disability and residuals of a broken left leg on April 28, 2003.  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not 
previously submitted to agency decisionmakers.  'Material' 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the April 2002 RO decision includes 
the Veteran's statement that he also broke his leg for the second 
time when he was stationed in Germany.  The credibility of this 
statement is presumed for the purpose of determining new and 
material evidence, therefore this statement raises the 
possibility that the Veteran's left leg disability is related to 
service. 

This evidence is new and material as it was not of record at the 
time of the last rating decision and it relates to a material 
element of the claim, specifically evidence that the Veteran's 
left leg disability may be related to service.  Therefore, the 
information submitted since the last final rating decision 
constitutes new and material evidence within the meaning of 38 
C.F.R. § 3.156(a); and reopening the claim is warranted.  38 
U.S.C.A. § 5108.

Increased Evaluation 

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For 
claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated December 2003.   Notice was supplemented in March 2006 and 
August 2008, after initial adjudication of the claim, followed by 
readjudication of the claim in two supplemental statements of the 
case.  A multipart notice suffices so long as the notice affords 
the claimant understandable information and a meaningful 
opportunity to participate in the claims process.  Mayfield v. 
Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
identifying the basis for evaluation considerations.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained identified relevant VA treatment records and 
afforded the Veteran a physical examination.  The examination was 
adequate, as the examiner was able to review the claims file and 
made all required findings to permit application of the rating 
schedule.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis 

The RO granted service connection for diabetes mellitus type II 
in April 2002 and assigned a 20 percent evaluation.  In April 
2003 the Veteran filed a claim for an increased rating, stating 
that his diabetes mellitus had worsened.

The Veteran's diabetes mellitus type II is rated under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  A 20 percent evaluation is 
assigned for diabetes mellitus requiring insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet.  A 40 
percent rating is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

Note (1) of Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation. Noncompensable complications are considered part of 
the diabetic process under Diagnostic Code 7913.

A VA examination was conducted in September 2009.  The examiner 
noted that the Veteran has been on insulin for several years.  He 
is also on a low carbohydrate diet with graham cracker snacks.  
No restriction of physical activity on account of his diabetes 
mellitus was noted.  The Veteran reported some decreased sugars 
where he becomes sweaty but there has been no loss of 
consciousness and no hospitalizations for hypoglycemic reactions 
were reported.  Additionally no ketoacidosis or hospitalizations 
for such were reported. 

Medical treatment records from the Arizona Department of 
Corrections were received.  The Veteran was found to have poorly 
controlled diabetes and to be on insulin injections.  While the 
Veteran was instructed to exercise as tolerated, being told to 
exercise is not a regulation of activities.  

Additionally the Veteran reported he is on limited duty due to 
his knee problems, not due to his diabetes mellitus. 

The Veteran's diabetes mellitus requires insulin and a diabetic 
diet; however there is no evidence of a regulation of activities 
therefore a higher evaluation is not warranted.   

Extraschedular 

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  However, there has been no showing that the service-
connected diabetes mellitus under consideration has caused marked 
interference with employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular scheduler standards.  There is no 
doubt that the Veteran has some impairment which may interfere 
with his employment.  However, the regular scheduler standards 
contemplate the symptomatology shown in this case.  In essence, 
there is no evidence of an exceptional or unusual disability 
picture in this case which renders impracticable the application 
of the regular scheduler standards.  As such, referral for 
consideration for an extraschedular evaluation is not warranted 
here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 
337, 339 (1996).


ORDER

New and material evidence sufficient to warrant reopening a claim 
of entitlement to service connection for a left leg disability, 
to include residuals of a fracture and degenerative joint disease 
of the left knee having been submitted, the petition to reopen 
the claim for service connection is granted.

Entitlement to an increased evaluation greater than 20 percent 
for diabetes mellitus is denied. 


REMAND

The Veteran contends that he has a left leg disability to include 
residuals of a fracture and degenerative joint disease of the 
left knee due to breaking his left leg twice in service.  The 
First time he broke his leg because a deuce and a half crate fell 
on him and he was treated at Fort Irwin, California, prior to 
going to Vietnam.  Additionally he contends he was in a cast when 
he was on the ship going to Vietnam.  The second time he broke 
his leg he was stationed and treated in Germany. 

As the Veteran's contention that he was treated for a broken leg 
in service while stationed in Germany has not been fully 
developed.  Remand to search for clinical and service treatment 
records is needed. 





Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file any 
clinical records from Fort Irwin, California, 
prior to the Veteran's assignment to Vietnam.  
Document any negative responses. 

2. Obtain and associate with the file any 
clinical records from the Veteran's 
assignment in Germany.  Document any negative 
responses. 

3. Obtain and associate with the file all 
service treatment records.  Document any 
negative responses.  Inform the Veteran of 
any unavailability of service records. 

4. After the above has been completed, 
schedule the Veteran for a VA examination.  
The examiner is to determine whether the 
Veteran ever had a broken left leg, whether 
he currently has any residuals of a broken 
left leg, and whether he currently has any 
current left knee disabilities.  The 
examiner's evaluation must include x-rays of 
the left leg. 

The examiner is asked to provide an opinion 
as to whether it is at least as likely as not 
that any currently diagnosed left leg 
disability, to include residuals of a broken 
left leg and/or a left knee disability are a 
result of the Veteran's service. 

All opinions must be accompanied by a clear 
and complete rationale which discusses all 
relevant evidence of record.  

5) After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claim for service connection for a left leg 
disability, to include residuals of a broken 
left leg and a left knee disability.  If the 
decision is adverse to the Veteran, provide 
him and his representative with a 
supplemental statement of the case and give 
them time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


